DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Boshnick on 15 August, 2022
The application has been amended as follows: 
In claim 1, on line 3, delete “proximal” and insert --distal--
In claim 1, on line 5, delete “distal” and insert --proximal--
In claim 1, on line 10, delete “distal” and insert --proximal-- 
Allowable Subject Matter
Claims 1, 3 and 5-7 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
an imaging unit comprising a lens and imaging element, 
a plastic tube extending with the imaging unit at the distal end thereof, and having a proximal end, 
a cable inserted through the plastic tube conductively connected to the imaging element, 
an elastic wire inserted through the plastic tube, a tip of the elastic wire disposed outside the imaging element, 
an imaging unit housing that houses the imaging unit, wherein the plastic tube is disposed in the imaging unit housing, 
the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing. 
Furukawa (USPN 4,989,586) teaches the above except for that the plastic tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing. 
Iwasaki et al. (US PGPUB 2009/0303619) teaches the above except for that the plastic tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing.
Banik et al. (US PGPUB 2005/0075538) teaches the above except for that the tube is plastic, or that the tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795